Citation Nr: 1449373	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis, left wrist.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for growth, left wrist.

4.  Entitlement to service connection for left hand disability.

5.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

6.  Entitlement to an increased rating for tendinitis, left wrist, currently rated 10 percent disabling.

7.  Entitlement to an increased rating for limitation of flexion, left knee, currently rated 10 percent disabling.

8.  Entitlement to a compensable rating for limitation of extension, left knee.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2011 rating decision, the RO granted entitlement to service connection for PTSD with generalized anxious features, assigning a 30 percent disability rating, effective November 9, 2010.  A notice of disagreement was filed in November 2011.  In a January 2012 rating decision and statement of the case, the RO assigned a 50 percent disability rating, effective November 9, 2010.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  A substantive appeal was received in January 2012.

In an August 2011 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for arthritis, left wrist; denied entitlement to service connection for growth, left wrist, and left hand disability; and, denied entitlement to a disability rating in excess of 10 percent for tendinitis, left wrist (previously characterized as left carpal navicular fracture).  A notice of disagreement was filed in October 2011, a statement of the case was issued in January 2012, and a substantive appeal was received in January 2012.  

In an August 2012 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for left knee, musculoligamentous strain, with limitation of flexion; assigned a noncompensable rating to left knee, musculoligamentous strain, with limitation of extension; and assigned a noncompensable rating to arthroscopy scar, left knee.  A notice of disagreement was filed in August 2012 with regard to the evaluations assigned to the left knee.  A statement of the case was issued in December 2012, and a substantive appeal was received in December 2012.  

The issues of entitlement to service connection for right shoulder disability; and, entitlement to increased ratings for PTSD, left wrist disability, and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Additional evidence received since the Board's March 2009 decision which denied entitlement to service connection for arthritis, left wrist, does not relate to an unestablished fact necessary to substantiate the claim of service connection and is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of service connection.

2.  A growth of the Veteran's left wrist is proximately due to the service connected left wrist fracture.

3.  A left hand disability is proximately due to the service connected left wrist growth.



CONCLUSION OF LAW

1.  New and material evidence has not been received since the Board's March 2009 decision which denied entitlement to service connection for arthritis, left wrist, and the claim of service connection for arthritis, left wrist, is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156, 20.1100 (2014).

2.  The criteria for service connection for a growth of the left wrist are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2014).

3.  A left hand disability is proximately due to the service connected left wrist growth.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In March 2011, a VCAA letter was sent to the Veteran with regard to his claim to reopen entitlement to service connection for arthritis, left wrist.  Such letter complied with the notice requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has complied with all assistance requirements of VCAA.  The evidence of record contains the Veteran's service, private, and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's arthritis, left wrist, claim discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran underwent a VA examination in June 2011 which is discussed below.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the arthritis, left wrist, issue on appeal.

New & Material Evidence

Board decisions are final when issued, unless reconsideration has been granted.  38 C.F.R. § 20.1100 (2014).  The claim may only be reopened through the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2007, the Veteran filed an informal claim of service connection for arthritis, left wrist, claimed as secondary to his service-connected left carpal navicular fracture which is now characterized as tendinitis, left wrist.

A December 2005 VA x-ray examination reflects a normal left wrist.  In March 2007, the Veteran was afforded a VA examination.  The examiner found no degenerative change in the left wrist.  Arthritis was not diagnosed.

In a March 2007 rating decision, the RO denied entitlement to service connection for left wrist arthritis.  The Veteran perfected an appeal.

In a March 2009 decision, the Board denied entitlement to service connection for left wrist arthritis.  The basis of the denial was that arthritis of the left wrist was not shown.  

While the Veteran continues to assert that he has arthritis of the left wrist due to his service-connected left wrist disability, he has submitted no "new" or "material" evidence in support of this assertion.  

In fact, the June 2011 VA examiner's conclusions are duplicative of the previous findings that there is no arthritis affecting the left wrist.  An x-ray examination of the wrist was normal.  There is no new evidence which supports a diagnosis of arthritis of the left wrist.  

There is no "new" evidence that raises a reasonable possibility that the Veteran's claim could be substantiated nor does it pertain to the basis for the previous denial; rather the "new" evidence continues to support a lack of a diagnosis of arthritis of the left wrist.  Moreover, while the Veteran is competent to report his symptoms, arthritis is not the type of condition that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009). 

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for arthritis, left wrist, is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Left Wrist Growth

In June 2011, the Veteran underwent a VA examination pertaining to the left wrist.  The examiner found that his growth on his left wrist, a ganglion cyst, is less likely as not due to or aggravated by his service-connected tendinitis.  

The VA examiner indicated that the Veteran was seen in service for tendinitis, but did not acknowledge his left carpal navicular fracture.  

Correspondence dated in October 2011 from Ryan D. Crouch, D.O., reflects findings pertaining to the Veteran's synovial cyst and an opinion that his recurrent cyst development is due to his service-connected wrist fracture.  

Service connection will be granted for disability that is proximately due to a service connected disease or disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a). 

The evidence is in relative equipoise as to whether the current left wrist cyst is due to the service connected left wrist fracture.  Resolving reasonable doubt in the Veteran's favor, service connection is granted for left wrist growth as secondary to the service connected disability.

Left Hand Disability

The VA examiner commented that the Veteran had ganglion cyst with residuals of palmar hand pain.  Thus the evidence supports a finding that the Veteran has a left hand disability secondary to the now service connected left wrist growth.  Accordingly, service connection is granted for a left hand disability as secondary to the left wrist.


ORDER

New and material evidence having not been received, the claim of service connection for arthritis, left wrist, is not reopened and the claim is denied.

Service connection for a left wrist growth is granted.

Service connection for a left hand disability is granted.


REMAND

Right shoulder

In December 2007, the Veteran, through his representative at that time, submitted a claim of service connection for a right shoulder condition.  It does not appear as if this claim was adjudicated by the RO.  The claim was only adjudicated upon receipt of his January 2012 claim of service connection.  

In support of his claim, he submitted a December 7-10, 2007 x-ray report pertaining to the right shoulder from the VA Nebraska-Western Iowa Health Care System, Grand Island Division.  The evidence of record otherwise contains a VA physical therapy record dated on December 6, 2007, but otherwise does not contain any treatment records from this period.  Records from this period must be requested.

In light of the Veteran's December 2007 x-ray examination report reflecting a diagnosis pertaining to the right shoulder, the Veteran should be afforded a VA examination to assess the nature and etiology of his right shoulder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Left wrist disability

With regard to the severity of his tendinitis, left wrist, the severity of the condition was assessed at the June 2011 VA examination.  Given the grants of service connection for the left wrist and hand disabilities, a new examination and re-adjudication are warranted.  .

PTSD

In February 2011, the Veteran underwent a VA examination to assess the severity of his PTSD.  Evidence received since that time suggests that the disability may have worsened.  As such, the Veteran is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994)

Left knee

In March 2012, the Veteran underwent a VA examination to assess the severity of his left knee.  The Veteran reported flare ups of left knee disability, but there was no estimate of the additional limitation of motion during flare-ups.  This information is required by VA regulations as interpreted by the United States Court for Veterans Appeals.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2014).

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims folder treatment records from the VA Nebraska-Western Iowa Health Care System for the period from December 2007 pertaining to the right shoulder.

Associate with the claims folder treatment records from the Omaha VAMC for the period from December 2, 2012.  

2.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the current severity of his service connected left wrist, left knee disabilities, and assess whether the claimed right shoulder disability is related to service.  It is imperative that the examiner review the claims file.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  

With regard to the left knee, the examiner should report the ranges of left knee flexion and extension in degrees.  

The examiner should determine whether the left knee is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

With regard to the left wrist, the examiner should report any ankylosis and associated neurologic impairment.  

The examiner should provide an opinion concerning the combined effect of the impact of the Veteran's service-connected disabilities (left knee disabilities, left wrist disability) on his ability to maintain gainful employment for which his education and occupational experience would otherwise qualify him, and provide supporting rationale for this opinion.

With regard to the right shoulder the examiner should respond to the following:

a)  Is a right shoulder disability at least as likely as not (a 50 percent or higher degree of probability) due to a disease or injury in service?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

3.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD with generalized anxious features.  

The examiner should review the claims folder and note such review in the examination report or addendum to the report.
   
4.  If any claim on appeal is not fully granted, issue a supplemental statement of the case; before returning the file to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


